PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shen, Guifeng
Application No. 29/734,211
Filed: 11 May 2020
For: Headphone

:
:
:	DECISION ON PETITION
:
:


This is a decision on the “Petition to Withdraw Holding of Abandonment under 37 CFR 1.81 for Design Patent Application 29/734,211 filed on May 11, 2020”, filed February 16, 2021 or in the alternative, under 37 CFR 1.137(a)1,  to revive the above identified application.

The petition under 37 CFR 1.181 is DISMISSED.
The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned December 10, 2020 for failure to timely pay the issue fee in response to the Notice of Allowance mailed September 9, 2020. Accordingly, a Notice of Abandonment was mailed December 28, 2020.

Petitioner argues “The applicant would like to respectfully submit that due to unidentifiable glitch in their docketing system, the deadline reminder for notice of allowance payment was not highlighted in the list of tasks, as in the past. Therefore, subsequent instruction to the attorney to pay the same could not be relayed in time.

Upon receiving the Notice of abandonment, the applicant investigated this issue and became aware of the missed deadline and would like to promptly correct this unintentional error and requests your kind consideration on the same”. 

Petitioner’s argument has been considered but not found to be persuasive. 

Petitioner acknowledges receiving the Notice but did not file a response within the period set for reply because of a docketing error.
Petitioner is advised that a docketing error is not a sufficient basis for withdrawing the holding of abandonment  

Therefore as a proper and timely response was not filed, the application was appropriately abandoned. Based on the facts and the arguments presented, the holding of abandonment cannot be withdrawn and the notice of abandonment cannot be vacated.

The petition also pleads alternatively to revive this application under 37 CFR 1.137(a). 

All other requirements of 37 CFR 1.137(a), including the filing of a terminal disclaimer and fee having been met, this matter is being referred to the Publishing Division.

Telephone inquiries concerning this matter may be directed to the undersigned Petitions Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).